Citation Nr: 0731883	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-28 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement for service connection for a thoracic 
spine disability and if so, is service connection warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1991 to 
September 1995.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which determined that new and material evidence 
had been received to reopen the claim and denied service 
connection for a thoracic spine disability.

The RO reopened the claim in the August 2004 rating decision. 
The Board is required to first consider whether new and 
material evidence had been presented before the merits of the 
claim can be considered.  The Board can make an initial 
determination as to whether evidence is "new and material."  
See Jackson v. Principi, 265 F.3d 1366 (Fed Cir. 2001).

By a statement received in January 2006, the veteran may wish 
to pursue a claim of entitlement to an increased rating for 
residuals of a lumbosacral strain.  The matter is referred to 
the RO for any action deemed appropriate.


FINDINGS OF FACT

1.  Service connection for a thoracic spine disability was 
denied in a February 2002 rating decision.  The veteran was 
notified of this decision and he did not file an appeal.

2.  Evidence received since the February 2002 rating decision 
is not cumulative or redundant; and by itself or in 
connection with the evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a thoracic spine 
disability.

3.  There is competent evidence that relates the current 
thoracic spine disability, diagnosed as degenerative joint 
disease of the spine, to an injury in service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the February 2002 
rating decision is new and material; thus, the claim of 
entitlement to service connection for a thoracic spine 
disability is reopened.  38 U.S.C.A. § 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2007). 

2.  A thoracic spine disability was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In the February 2002 rating decision, the RO denied the claim 
for entitlement to service connection for mid-thoracic spine 
disability on the basis that there was no evidence of an in-
service injury or diagnosis.  The evidence of record at the 
time of the decision consisted of the veteran's service 
medical records from September 1991 to September 1995 and a 
VA examination dated August 2001.  The veteran was notified 
of the decision in February 2002.  The veteran did not file 
an appeal and the February 2002 rating decision became final.  
38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  In order to reopen this claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5018; 
38 C.F.R. § 3.156.  

In February 2004, the veteran submitted a supplemental 
statement in support of his claim.  The RO interpreted the 
supplemental statement as a claim to reopen.  The evidence 
submitted since the February 2002 rating decision includes 
treatment reports from the North Texas Health Care System 
dated from April 2003 to December 2003, a VA examination 
report dated in May 2004, and copies of service medical 
records furnished by the veteran.

The Board finds the May 2004 VA examination report to be new 
and material evidence.  The evidence is new because it had 
not been previously submitted to agency decisionmakers, and 
is neither cumulative nor redundant.  This evidence is 
material because it relates to a fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a mid thoracic spine disability.  The May 2004 
VA examination report provides competent evidence of an in-
service injury.  The May 2004 VA examination report notes 
that the veteran reported that while in service, in 1993, he 
fell about 20-30 feet down the side of a mountain and 
developed pain in his upper mid back.  The veteran as a lay 
person, can describe an observable injury and symptoms. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) ( A 
layperson can certainly provide an eye-witness account of a 
veteran's visible symptoms.).  The prior medical records 
discussed mid back pain and a thoracic disability but did not 
mention the circumstances under which the disability was 
incurred.  This additional evidence provides competent 
evidence of an in-service injury, and it raises a reasonable 
possibility of substantiating the claim, because it provides 
competent evidence of possible service incurrence.  Thus, 
this evidence is new and material.

In conclusion, the Board finds that the evidence received 
since the February 2002 rating decision is new and material, 
and the claim of entitlement to service connection for a 
thoracic spine disability is reopened.

II.  Service Connection

Pertinent Law and Regulations 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

There is evidence of a current thoracic spine disability.  In 
May 2004, degenerative joint disease of the thoracic spine 
was diagnosed.  (See the May 2004 VA examination report).

In this case, there is evidence of a thoracic spine injury in 
service.  Service medical records show that in September 
1994, an extensive back injury was diagnosed and the veteran 
was placed on bed rest.  A January 1995 service medical 
record states that the veteran presented with pain in his 
middle back and that the patient "hurt his back while 
carrying Zodiac boats at Del Mar Beach."  The August 1995 
service separation examination shows that the examining 
physician noted that the veteran reported having thoracic 
paraspinal myofascial pain resulting from a fall in 1993 
during training.  The veteran reported having recurrent back 
pain.  The separation examination also showed that the 
veteran had an abnormal spine which was tender to palpation 
at T6.

There is competent lay evidence of an in-service thoracic 
spine injury.  At a VA examination in May 2004, the veteran 
stated that in 1993 he was at Fort Hunter Liget testing some 
weapons and he fell about "20-30 feet down the side of a 
mountain and developed pain in his upper mid back."

There is competent evidence of a nexus between the thoracic 
spine disability and the in-service injury.  The August 2001 
VA examination report reiterates a history of mid level 
thoracic spine injury and chronic back pain beginning in 1992 
and continuing through the veteran's service.  The August 
2001 VA examination report, states that the VA doctor was 
"convinced that this veteran had an injury in the mid 
thoracic spine and also strain of the lumbar region while on 
active duty," and the VA examiner further noted that recent 
information from an MRI confirmed that this condition was 
still present in the veteran.  The August 2001 VA examination 
is highly probative because the examiner reviewed the entire 
case file and examined the veteran.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

The VA examination of May 2004 states that the veteran has 
degenerative arthritis of the thoracic spine, the service 
medical records show in-service injury, and the August 2001 
examination attributes the veteran's service-incurred 
thoracic spine injury to active duty.  Therefore, the VA 
examinations conclude that the veteran is currently suffering 
a thoracic spine disability and that this disability was 
incurred during service.  There is no evidence of a competent 
medical examiner against that of the VA examiner.  The 2001 
examiner's opinion is also supported by the veteran's report 
of a continuity of sympotmatology of thoracic spine pain 
since the in-service injury.  The competent evidence 
establishes that the veteran has a current thoracic spine 
disability that is the result of an in-service injury.  Thus, 
service connection for a thoracic spine disability is 
warranted, and the claim is granted.

III.  Duty to Notify and Duty to Assist


A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) compliance is not 
warranted.  To the extent necessary, VA has fulfilled its 
duty to notify and to assist the veteran in the development 
of his claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006)).  In view of the Board's favorable 
decision to reopen the claim and to grant service connection 
for a thoracic spine disability, no prejudice will result to 
the veteran by the Board's consideration of this appeal.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for thoracic spine 
disability is reopened.  

Entitlement to service connection for a thoracic spine 
disability is granted, subject to the regulations pertinent 
to the disbursement of monetary funds.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


